McFarland, J.
The only question in this case is, whether certain personal property was the separate property of the respondent, or community property of her deceased husband, James Walsh, and herself. The court found that it was respondent’s separate property, and appellant appeals from the judgment upon the judgment roll.
Respondent and James Walsh, deceased, intermarried in January, 1882. James Walsh had been carrying on *103a grocery business, but at the time of the marriage James was impecunious, and there was only twenty dollars’ worth of goods in the store. Respondent had also been conducting a store at another place; and she abandoned her own store and put her stock of goods, amounting in value to five hundred dollars, in the store in which James had been doing business. She also put four hundred dollars in money into the business. Upon this capital the two did business for three or four years, when James died. At the time of his death the stock of goods'on hand, together with a little money and effects, the proceeds of the business, amounted to less than nine hundred dollars, the amount originally invested in the business by respondent. James never put any money or goods into the business, except the twenty dollars’ worth of goods above mentioned.
As the capital upon which the business was conducted was the separate property of respondent, we think that although, of course, the particular goods were from time to time changed in the course of the business, still there is, under the circumstances, a sufficient tracing of the original capital to keep it impressed with the character of separate property. (Lewis v. Johns, 24 Cal. 98.)
Judgment affirmed.
Thornton, J., and Sharpstein, J., concurred.
Hearing in Bank denied.